Citation Nr: 0623109	
Decision Date: 08/03/06    Archive Date: 08/15/06

DOCKET NO.  04-25 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a chronic lumbar 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1961 to December 
1961.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefit sought on 
appeal.  In May 2006, the veteran testified before the 
undersigned Veterans Law Judge at a travel board hearing held 
at the RO.


REMAND

A preliminary review of the record indicates that the 
veteran's claim requires additional development.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A (West Supp. 2001).

At the travel board hearing, the veteran indicated that he 
received treatment for a low back condition from several 
private physicians:  Dr. Gieseke, Dr. Mazlin, Dr. Porth, Dr. 
Segal, and Dr. Auerback.  The treatment records of these 
physicians are not part of the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to provide addresses 
and the necessary authorization for 
doctors Gieseke, Mazlin, Porth, Auerback, 
and Segal.  Then, obtain the veteran's 
treatment records from those doctors.



2.  Following completion of the 
foregoing, review the issue on appeal.  
If the decision remains adverse to the 
veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded the 
applicable period of time within which 
to respond.  Thereafter, subject to 
current appellate procedures, the case 
should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See38 U.S.C.A. 
§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


